AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 Western
                                             __________  District
                                                        District of of Texas
                                                                    __________


   TRINET GROUP, INC. and TRINET § USA, INC.                   )
                             Plaintiff                         )
                                v.                             )      Case No. 5:19-cv-00055
                      BLANCA ABBUD,                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Defendant BLANCA ABBUD                                                                                         .


Date:          1/31/2019
                                                                                         Attorney’s signature


                                                                                Joseph N. Casas (CA Bar 225800)
                                                                                     Printed name and bar number

                                                                                    11844 Bandera Road, #509
                                                                                        Helotes, TX 78023

                                                                                               Address

                                                                                    joseph@casaslawfirm.com
                                                                                            E-mail address

                                                                                     (855) 267-4457 (Ext. 101)
                                                                                          Telephone number

                                                                                          (855) 220-9626
                                                                                             FAX number
                                CERTIFICATE OF SERVICE

        I CERTIFY that on the 31st day of January, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the parties or counsel of record to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing as follows:

Gerald E. Hawxhurst
HAWXHURST HARRIS LLP
11111 Santa Monica Blvd. Suite 620
Los Angeles, CA 90025
jerry@hawxhurstllp.com




/s/ Joseph N. Casas
Joseph N. Casas
